In his motion for rehearing, relator presents a matter not heretofore urged. He now insists that the indictment in the demanding state is fatally defective and that it charges him with no offense in that State. In support of this contention, he calls attention to the fact that the indictment alleged that the offense was commited "__________ on or about the __________ day of __________ 1943," and that there is nothing to show that the laws of the demanding State authorize the date of the offense charged to be so alleged in an indictment. He therefore concludes that, under the presumption that the laws of the demanding State are the same as those of this State, the sufficiency of the indictment, in the particular mentioned, should be tested by the laws of this State, and that, when so tested, the indictment is fatally defective, under the authority of Coleman v. State, 62 S.W. 753, wherein this court held that an indictment alleging the offense to have been committed "__________ on or about __________ day of __________, on thousand and nine hundred, A.D. 1900, __________ was fatally defective and failed to charge an offense.
In the instant case, the warrant of the Governor of this State recites, among other things: "It has been made known to me by the Governor of the State of Mississippi that EDWARD LAWRENCE WOODLAND stands charged by INDICTMENT before the proper authorities, with the crime of BURGLARY committed in said State ___________." Such warrant showing, upon its face, that relator was charged, by indictment, in the demanding State, with the offense of burglary, and being otherwise regular on its face, same was valid and made a prima facie case for the respondent. Ex parte Pearce, 32 Tex.Crim. R.,25 S.W. 15; Ex Parte Ponzi, 106 Tex. Cr. 58, 290 S.W. 170; Ex parte Nix, 85 Tex.Crim. R., 212 S.W. 507; Ex Parte Chittenden, 124 Tex.Crim. R., 61 S.W.2d 1008; Ex Parte Wright, 174 S.W.2d 601.
The Pearce case, supra, is deemed applicable and controlling here. There the relator was held, as a fugitive from the State of Alabama, to answer charges in that State, presented by indictments, of embezzlement and grand larceny. The indictments contained no allegation of time or venue. It was urged that the indictments were fatally defective because neither the time nor the place was alleged therein, as to when or where the offenses were committed. In overruling relator's contention, the majority opinion of this court said: *Page 619 
"Our position upon this question is, that if it reasonably appears upon the trial of the habeas corpus that the relator is charged by indictment, in the demanding State, whether the indictment be sufficient or not under the law of that State, the court trying the habeas corpus case will not discharge the relator because of substantial defects in the indictment under the laws of the demanding State. To require this would entail upon the court an investigation of the sufficiency of the indictment in the demanding State, when the true rule is, that if it appears to the court that he is charged by indictment with an offense, all other prerequisites being complied with, the applicant should be extradited." The Pearce case was affirmed by the Supreme Court of the United States.155 U.S. 311, 39 L. Ed. 164, 15 S. Ct. 116.
If the indictments against relator are defective under the laws of the demanding State, he can so show in that State. Such question is not one for the determination of the courts of this State.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.